DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 07 January 2021 is acknowledged and entered.  Following the amendment, claim 10 is canceled, and claims 1 and 20 are amended.
Currently, claims 1-9, 11-25, 27-32 and 34-39 are pending, and claims 1, 3, 5, 6, 8, 11, 18-20, 24 and 25 are under consideration. Claims 2, 4, 7, 9, 12-17, 21-23, 27-32 and 34-39 remain withdrawn from further consideration as being drawn to a non-elected invention/ species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claim 10 are moot as the applicant has canceled the claims.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 1/7/2021 is acknowledged and has been considered.  A signed copy is attached hereto. 
Note, Foreign Patent Documents 1 and 2 are in a language other than English, and no English translation (except the abstract) is supplied or found in the record of the present application.  Thus, only the abstracts of the two references have been considered.  See 37 C.F.R. 1.98, (a)(3).  

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 6, 8, 11, 18-20, 24 and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the previous Office Actions mailed on 5/3/2018, 2/26/2019, 9/9/2019, 5/28/2020, and 10/7/2020. 
Applicants argument filed on 07 January 2021 has been fully considered, but is not deemed persuasive for the reasons below.   
At pages 8-9 of the response, the Applicant argues that the amended claims 1 and 20 recite "wherein the antibody is administered at about 150 mg or about 200 mg per two weeks";  that the cited references do not teach or suggest the limitations of claims 1, 3, 5, 6, 8, 18-20, 24 and 25, and the Examiner has not explained why these differences are obvious, and one of ordinary skill in the art would not arrive at the subject matter of the claims based on the teachings of the cited art with a reasonable expectation of success; that the Clinical Trial '736 not only excludes patients ineffectively treated for rheumatoid arthritis with TNF-alpha antagonists, but also is silent regarding the claimed dosage and dosage regimen and inhibiting the progression of structural damage in a subject; that at most, the Clinical Trial '736 discloses that the primary objective of the trial was to demonstrate that sarilumab is effective in inhibition the progression of structural damage in RA, however, nowhere does Clinical Trial '736 show that sarilumab is effective in doing so, therefore, the cited reference fails to teach or suggest every limitation of the instant claims; and that these deficiencies are not cured by the Sanofi and Regeneron Announcement, or the Emery references cited by the examiner.  
This argument is not persuasive for the reasons of record.  Applicant simply ignores the teachings in NCT01061736 and the detailed explanations in the previous Office Actions.  As addressed previously, NCT01061736 expressly teaches the use of sarilumab 200 mg SC injection q2w up to 52 weeks for treating RA.  Further, contrary to applicants argument that the Examiner has not explained why these differences are obvious, once again, as discussed in detail previously, the only difference between the teachings of NCT01061736 and the present invention is that NCT01061736 does not teach to include a patient previously ineffectively treated with a TNF-a antagonist, which reasons were explained in detail in the last Office Action: while the Clinical Trials Abstract excludes patients ineffectively treated for RA with TNF-a antagonists, such does not indicate that such patients should not be treated with sarilumab beyond the clinical trial because each clinical trial is designed for a very specific and narrow purpose, which would require to limit the interferences by various variables in order to obtain more accurate and meaningful result.  Such is evidenced in Clinical Trial NCT01061736 itself, which is aimed to evaluate of sarilumab on top of methotrexate in RA patients, therefore, excludes other prior RA treatments including non-response to other prior biologic treatment besides non-response to prior TNF; DMARDs other than MTX, any past or current biologic agents; and recent use of glucocorticoids, all of which are well-known to be treatments for RA, i.e., it cannot be concluded that the exclusion of said treatments would be due to that they were ineffective.  Such clearly indicates that a clinical trial would need to exclude certain variables for more accurate evaluation of what being aimed for.  Also noted, the exclusion in NCT01061736 regarding TNF is “past history of non-response to prior TNF or biologic treatment”, not to a TNF antagonist (as in the present claims).  Furthermore, as discussed in the last Office Action, a patient previously ineffectively treated with a TNF-a antagonist can indeed be treated with an antibody to IL-6R, as evidenced by two additional references: 1) Sanofi and Regeneron Announcement (online publication, 5/16/2013), which teaches, in a following clinical trial of sarilumab designed for evaluating a different variable, treating adult populations with moderate-to-severe RA who are inadequate responders to either methotrexate (MTX) or TNF-a inhibitor therapy with sarilumab; and 2) Emery et al. (Ann Rheum Dis. 2008 Nov; 67(11):1516-23) teaches the use of an anti-IL-6R monoclonal antibody tocilizumab in treating patients with RA refractory to TNF antagonist therapy.  With respect to applicants argument that nowhere does Clinical Trial '736 show that sarilumab is effective in doing so, efficacy is not a requirement for prior art enablement (see MPEP 2121 III.).  
At pages 9-10 of the response, the Applicant repeatedly argues that one of ordinary skill in the art would not have a reasonable expectation of success of arriving at the subject matter of the claims as explained above, Clinical Trial '736 not only excludes patients ineffectively treated for rheumatoid arthritis with TNF-alpha antagonists, but also is silent regarding the claimed dosage and dosage regimen and inhibiting the progression of structural damage in a subject; that these deficiencies are not cured by the Sanofi and Regeneron Announcement or Emery, as Sanofi is silent regarding inhibiting the progress of structural damage or improving physical function in subjects; and Emery is silent regarding inhibiting the progression of structural damage in subjects, and is directed to the treatment of patients using tocilizumab, which is a different antibody than the one required by the instant claims; and that the Examiner appears to allege that tocilizumab is interchangeable with sarilumab for the treatment of patients, and there is no teaching or suggestion in the cited art that replacing tocilizumab with the claimed dose of sarilumab would be effective in inhibiting the progress of structural damage in subjects. 
This argument is not persuasive for the reasons of record and above.  Additionally, substituting equivalents that are recognized in the prior art being for the same purpose render such substitution obvious in the absence of any evidence to the contrary.  See also MPEP 2144.06.  Further, once again, efficacy is not a requirement for prior art enablement.  

Claims 1, 3, 5, 6, 8, 11, 18-20, 24 and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over Radin et al. (US 8,080,248, 12/20/2011; or its application US 2010/0316636, 12/16/2010; provided by applicants), and as evidenced by Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the previous Office Actions mailed on 11/7/2017, 5/3/2018, 2/26/2019, 9/9/2019, and 5/28/2020. 
Applicants argument filed on 07 January 2021 has been fully considered, but is not deemed persuasive for the reasons below.   
At page 11 of the response, the Applicant repeated the previous argument: Radin does not mention improvement in structural damage, and is silent regarding subjects who have been previously ineffectively treated with a TNF-a antagonist as required by the instant claims; and as explained above, the Clinical Trial '736 does not remedy this deficiency. 
This argument is not persuasive for the reasons of record and above.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.    

Claims 1, 3, 5, 6, 8, 11, 18-20, 24 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 7,582,298 in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the last Office Action mailed on 2/26/2019, at page 10; and for the reasons above, as explained under “Prior Art Rejections” (including the evidential references cited).

Claims 1, 3, 5, 6, 8, 11, 18-20, 24-26 and 33 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,173,880 or over claims 1-26 of U.S. Patent No. 10,072,086, in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the last Office Action mailed on 2/26/2019, at pages 10-11; and for the reasons above. 

Claims 1, 3, 5, 6, 8, 11, 18-20, 24 and 25 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-57 of copending Application No. 16/100,020 in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the last Office Action mailed on 2/26/2019, at page 11; and for the reasons above. 

Claims 1, 3, 5, 6, 8, 11, 18-20, 24 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,080,248 in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the last Office Action mailed on 2/26/2019, at page 11; and for the reasons above. 

Claims 1, 3, 5, 6, 8, 11, 18-20, 24 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,192,741 or over claim 3 of U.S. Patent No. 8,568,721 or over claims 2 and 9 of U.S. Patent No. 9,308,256, in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the last Office Action mailed on 2/26/2019, at page 11; and for the reasons above. 

Claims 11, 3, 5, 6, 8, 11, 18-20, 24 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 9,943,594 in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the last Office Action mailed on 2/26/2019, at pages 11-12; and for the reasons above. 

Claims 1, 3, 5, 6, 8, 11, 18-20, 24 and 25 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9-11 and 22-33 of copending Application No. 14/350,973 or over claims 1, 2, 10-14, 16-18 and 21-31 of copending Application No. 15/910,733, in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the last Office Action mailed on 2/26/2019, at page 12; and for the reasons above. 

Applicants argument filed on 07 January 2021 has been fully considered, but is not deemed persuasive for the reasons below.   
At page 13 of the response, the applicant argues that instant claims 1, 3, 5, 6, 8, 18-20, 24 and 25 as amended herein are patentably distinct from the claims referred to by the Examiner because of the reasons disclosed above in response to the rejections for obviousness.
This argument is not persuasive for the reasons of record and above, as explained in detail under “Prior Art Rejections”.  

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DONG JIANG/
Primary Examiner, Art Unit 1646
3/28/21